WR-83,664-01
                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                               Transmitted 12/23/2015 12:28:42 PM
                                   CELIA M. SAMS                                  Accepted 12/23/2015 1:02:55 PM
                                                                                                   ABEL ACOSTA
                                 ATTORNEY AT LAW                                                           CLERK
                                       P.O. Box 775
                                  Rowlett, TX 75030-0775
                                                                                 RECEIVED
                                   Phone: 214-587-7495                    COURT OF CRIMINAL APPEALS
                                    Fax: 1-866-214-4350                           12/23/2015
                                Email: celiamsams@gmail.com                  ABEL ACOSTA, CLERK

December 23, 2015

Honorable Judges Of The Court Of Criminal Appeals
Court of Criminal Appeals
P.O.Box 12308, Capital Station
Austin, Texas 78711

Attn: 11.07 Writs

Re:    Request for Extension relating to Ex Parte Daniel Maples

       Trial Court No W99 00670, WR--- WR-83,664-01

       To the Honorable Judges of the Court of Criminal Appeals:

       The purpose of this letter is to request additional time to complete the findings of fact and
conclusions of law in this matter.

        As court writ master I have been working diligently on this investigation, however need
additional time due to the reasons previously stated in my letter of November 17. In addition I
have the following concerns: The Findings of Fact and Conclusions of Law are almost complete,
and are expected to be complete tomorrow. However the logistics of presenting the paperwork
to the District Court for signature on Christmas Eve or Christmas Day are difficult, as the judge
expects to be out of town by the time I can make them available to the Court.

        I expect to be able to present the Findings to the Court by Monday, December 28, 2015,
and therefore, request four additional days to complete proposed findings of fact and conclusions
of law, and allow the trial court time to review and approve them for submission to this Court.

       If you have any questions please contact me.

       Thank you.
                                                      Very truly yours,

                                                      “s” Celia M. Sams

                                                      Celia M. Sams
As Writ Master for
Judge Dominique Collins
Criminal District Court #4